

114 HR 5688 IH: To amend title XVIII of the Social Security Act to provide for a temporary exception to the application of the Medicare long-term care hospital site neutral provisions for certain spinal cord specialty hospitals.
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5688IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Tom Price of Georgia (for himself, Ms. DeGette, Mr. Coffman, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide for a temporary exception to the
			 application of the Medicare long-term care hospital site neutral
			 provisions for certain spinal cord specialty hospitals.
	
		1.Temporary exception to the application of the Medicare LTCH site neutral provisions for certain
			 spinal cord specialty hospitals
 (a)ExceptionSection 1886(m)(6) of the Social Security Act (42 U.S.C. 1395ww(m)(6)) is amended— (1)in subparagraph (A)(i) by striking and (E) and inserting , (E), and (F); and
 (2)by adding at the end the following new subparagraph:  (F)Temporary exception for certain spinal cord specialty hospitalsFor discharges in cost reporting periods beginning during fiscal years 2018 through 2023, subparagraph (A)(i) shall not apply (and payment shall be made to a long-term care hospital without regard to this paragraph) if such discharge is from a long-term care hospital that meets each of the following requirements:
 (i)Not-for-profitThe long-term care hospital is a not-for-profit long-term care hospital June 1, 2016. (ii)Primarily providing treatment for catastrophic spinal cord or acquired brain injuries or other paralyzing neuromuscular conditionsAt least 50 percent of the discharges in 2013 from the long-term care hospital were classified under MS–LTCH–DRGs 28, 29, 52, 57, 551, 573, or 963.
 (iii)Significant out-of-State admissionsThe long-term care hospital admitted inpatients (including both individuals entitled to, or enrolled for benefits under this title and individuals not so entitled or enrolled) during fiscal year 2014 from at least 20 of the 50 States, determined based on such data, submitted by the hospital to the Secretary, as the Secretary may require. Notwithstanding any other provision of law, the Secretary may implement the previous sentence by program instruction or otherwise..
				(b)Study and report on the status and viability of certain spinal cord specialty long-Term care
			 hospitals
 (1)StudyThe Comptroller General of the United States shall conduct a study on long-term care hospitals described in section 1886(m)(6)(F) of the Social Security Act, as added by subsection (a). Such report shall include an analysis of the following:
 (A)The impact on such hospitals of the classification and facility licensure by State agencies of such hospitals.
 (B)The Medicare payment rates for such hospitals. (C)Data on the number and health care needs of Medicare beneficiaries who have been diagnosed with catastrophic spinal cord or acquired brain injuries or other paralyzing neuromuscular conditions (as described within the discharge classifications specified in clause (ii) of such section) who are receiving services from such hospitals.
 (2)ReportNot later than June 30, 2022, the Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
				